Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                        Exhibits A-F Page 1 of 37




                 EXHIBIT A
             Case 14-08893        Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25               Desc
                                          Exhibits A-F Page 2 of 37



                                                 EXHIBIT A
                                         TIME SUMMARY BY ATTORNEY


NAME                  TITLE       LAW       ADMITTED   DEPARTMENT        RATE        HOURS         AMOUNT
                                  SCHOOL    TO
                                  CLASS     PRACTICE
Catherine Steege      Partner     1982      1982       Restructuring &    1,225.00           .90       1,102.50
                                                       Bankruptcy
Catherine Steege      Partner     1982      1982                          1,150.00       1.20          1,380.00
Landon S. Raiford     Partner     2008      2008       Restructuring &      900.00       2.20          1,980.00
                                                       Bankruptcy
Landon S. Raiford     Partner     2008      2008       Restructuring &      860.00      20.00        17,200.00
                                                       Bankruptcy
Landon S. Raiford     Partner     2008      2008       Restructuring &      850.00       4.20          3,570.00
                                                       Bankruptcy
William A. Williams   Associate   2015      2015       Restructuring &      630.00       9.10          5,733.00
                                                       Bankruptcy
William A. Williams   Associate   2015      2015       Restructuring &     550.00       44.70        24,585.00
                                                       Bankruptcy
William A. Williams   Associate   2015      2015       Restructuring &     465.00        4.10         1,906.50
                                                       Bankruptcy
Adam T. Swingle       Associate   2018      2018       Restructuring &     475.00        1.60           760.00
                                                       Bankruptcy
Toi D. Hooker         Paralegal   N/A       N/A        Restructuring &     400.00            .20          80.00
                                                       Bankruptcy
Toi D. Hooker         Paralegal   N/A       N/A        Restructuring &     395.00        6.10         2,409.50
                                                       Bankruptcy
Toi D. Hooker         Paralegal   N/A       N/A        Restructuring &     370.00       11.30         4,181.00
                                                       Bankruptcy
TOTAL                                                                                  105.60       $64,887.50
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                        Exhibits A-F Page 3 of 37




                 EXHIBIT B
  Case 14-08893       Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25        Desc
                              Exhibits A-F Page 4 of 37


                                         EXHIBIT B

                                 TIME SUMMARY BY CATEGORY


     Matter          Full Name           Billing Rate       Time            Amount
CASE ADMINISTRATION - 10008
                Catherine L. Steege           $1,225.00              .70        $857.50
                Landon S. Raiford              $850.00               .80        $680.00
                                                  Total             1.50      $1,537.50


OBJECTION TO CLAIMS - 10016
                 Catherine L. Steege          $1,150.00             1.20      $1,380.00
                 Landon S. Raiford             $900.00              2.20      $1,980.00
                 Landon S. Raiford             $860.00             18.00     $15,480.00
                 William A. Williams           $630.00              5.30      $3,339.00
                 William A. Williams           $550.00             44.70     $24,585.00
                 Adam T. Swingle               $475.00              1.60        $760.00
                 Toi D. Hooker                 $400.00               .20         $80.00
                 Toi D. Hooker                 $395.00              3.10      $1,224.50
                                                  Total            76.30     $48,828.50


SALES OF ASSETS - 10024
                   Catherine L. Steege        $1,225.00               .20       $245.00
                   William A. Williams         $630.00               2.60     $,1,638.00
                                                  Total              2.80     $1,883.00


FEE PETITION - 10059
                   Landon S. Raiford            $850.00              3.00     $2,550.00
                   William A. Williams          $630.00              1.20       $756.00
                   William A. Williams          $465.00              4.10     $1,906.50
                   Toi D. Hooker                $395.00              3.00     $1,185.00
                   Toi D. Hooker                $370.00             11.30     $4,181.00
                                                  Total             22.60    $10,578.50


PREFERENCE DEMANDS - 10105
                Landon S. Raiford               $860.00              2.00     $1,720.00
                  Landon S. Raiford             $850.00               .40       $340.00
                                                  Total              2.40     $2,060.00


                                            Grand Total            105.60    $64,887.50
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                        Exhibits A-F Page 5 of 37




                 EXHIBIT C
       Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25      Desc
                               Exhibits A-FLAW Page
                                               OFFICES 6 of 37

                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




CLIENT NUMBER:         54096



     CALUMET PHOTOGRAPHIC INC.                                              NOVEMBER 4, 2020
     C/O CATHERINE STEEGE, TRUSTEE                                          INVOICE # 9550041




FOR PROFESSIONAL SERVICES RENDERED                                                 $ 64,887.50
THROUGH OCTOBER 31, 2020:

DISBURSEMENTS                                                                         $ 2,882.44

                                                            TOTAL INVOICE          $ 67,769.94
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25            Desc
                                     Exhibits A-F     Page 7 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



CALUMET PHOTOGRAPHIC INC.
C/O CATHERINE STEEGE, TRUSTEE

CLIENT NUMBER: 54096

FOR PROFESSIONAL SERVICES RENDERED
THROUGH OCTOBER 31, 2020:


CASE ADMINISTRATION                                                                MATTER NUMBER - 10008

12/12/18    LSR             .80   Communications with former employees regarding                     680.00
                                  pending claims.

 1/02/20    CS              .60   Prepared letter to State of California regarding stay              735.00
                                  violation and attempted seizure of account.

 1/02/20    CS              .10   Telephone conference with California state attorney re             122.50
                                  stay violation and withdrawal of seizure notice.

                           1.50   PROFESSIONAL SERVICES                                           $ 1,537.50



SUMMARY OF CASE ADMINISTRATION

NAME                                                            HOURS            RATE                TOTAL
CATHERINE L. STEEGE                                                .70        1,225.00                857.50
LANDON S. RAIFORD                                                  .80          850.00                680.00
TOTAL                                                             1.50                            $ 1,537.50



MATTER 10008 TOTAL                                                                                $ 1,537.50




                                                    Page 2
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                   Desc
                                     Exhibits A-F     Page 8 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




OBJECTION TO CLAIMS                                                                   MATTER NUMBER - 10016

 1/22/19    LSR            1.30   Edited tax claim objections.                                           1,118.00

 2/04/19    WAW            2.80   Reviewing and revising tax claim objections (2.7);                     1,540.00
                                  meeting with L. Raiford re same (.1).

 2/05/19    WAW            2.60   Continuing to review and revise tax claim objections.                  1,430.00

 2/12/19    LSR             .60   Edited omnibus claim objections.                                        516.00

 2/13/19    WAW            1.00   Reviewing omnibus claim objection procedures order to                   550.00
                                  determine requirements for notice of fourth omnibus
                                  claim objection (.2); email correspondence with L.
                                  Raiford re same (.2); preparing notice to claimants
                                  affected by fourth omnibus claim objection (.2); multiple
                                  email correspondence with T. Hooker, M. Patterson, and
                                  L. Huff re preparations for filing and serving claim
                                  objections (.4).

 2/14/19    WAW             .50   Multiple email correspondence with T. Hooker, L. Huff,                  275.00
                                  and M. Patterson re preparation for filing tax claim
                                  objections (.3); revising notices to claimants affected by
                                  Fourth Omnibus Claim Objection (.2).

 2/15/19    WAW            3.30   Finalizing tax claim objections and fourth omnibus claim               1,815.00
                                  objection (1.6); reviewing and revising proposed orders
                                  re same (.5); preparing service lists re same (.5); meeting
                                  with T. Hooker re filing of same (.3); multiple telephone
                                  calls and email correspondence with T. Hooker, L. Huff,
                                  and M. Patterson re same (.4).

 2/15/19    TDHX           1.00   Drafted fourteen proposed orders for claim objection                    395.00
                                  motions.

 2/26/19    WAW            1.20   Finalized tax claim objections and fourth omnibus claim                 660.00
                                  objection for filing (.8); arranged for filing and service of
                                  same (.4).

 3/04/19    LSR            1.60   Responded to multiple inquiries re omnibus claim                       1,376.00
                                  objections.

 3/19/19    WAW             .20   Email correspondence with L. Raiford re responses to tax                110.00
                                  claim objections.

 4/01/19    WAW             .50   Email correspondence with L. Raiford re tax claim                       275.00
                                  objections (.2); telephone call with creditor regarding
                                  claim objections (.1); email correspondence with creditor
                                  re same (.2).



                                                    Page 3
          Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                 Desc
                                    Exhibits A-F     Page 9 of 37
                                              LAW OFFICES

                                     JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350



4/02/19    WAW            2.10   Prepared for hearing on tax claim objections (.5);                   1,155.00
                                 attended hearing on tax claim objections (.8); multiple
                                 email correspondence with C. Steege and L. Raiford re
                                 same (.4); reviewed IDOR claim objection (.2); email
                                 correspondence with C. Steege re amended IRS claim
                                 (.2).

4/03/19    LSR            1.00   Reviewed materials sent by California re two claim                    860.00
                                 objections.

4/03/19    WAW             .30   Telephone call with IDOR's counsel re IDOR claim (.2);                165.00
                                 email correspondence with C. Steege re same (.1).

4/04/19    LSR            1.60   Reviewed materials sent by California re two claim                   1,376.00
                                 objections (.4); call with California counsel re same (.6);
                                 write up of call for C. Steege (.6).

4/04/19    WAW             .40   Email correspondence with C. Steege and L. Raiford re                 220.00
                                 tax claim objections (.2); prepared draft order re IDES
                                 claim objection (.2).

4/08/19    LSR             .50   Reviewed State of California's materials supporting tax               430.00
                                 claims.

4/09/19    WAW             .40   Email correspondence with C. Steege re IDES and IDOR                  220.00
                                 claim objections (.2); email correspondence with IDES
                                 and IDOR's counsel re same (.2).

4/10/19    LSR             .30   Call with California counsel re tax claims.                           258.00

4/10/19    WAW             .10   Email correspondence with IDES counsel re claim                        55.00
                                 objection.

4/16/19    WAW            1.00   Attended hearing on customer property claim objections                550.00
                                 (.8); finalized and filed proposed orders resolving IDOR
                                 and IDES claim objections (.2).

4/18/19    LSR            1.00   Drafted summary of tax claim negotiation for C. Steege.               860.00

5/03/19    LSR            1.00   Researched issues raised by Department of Labor proof                 860.00
                                 of claim.

5/03/19    WAW             .50   Reviewed amended Dept. of Labor claim (.2); conferred                 275.00
                                 with C. Steege and T. Hooker re same (.3).

5/03/19    TDHX            .90   Located witness information re Timothy and Jennifer                   355.50
                                 Williams to address Department of Labor questions.




                                                   Page 4
          Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                  Desc
                                   Exhibits A-F     Page 10 of 37
                                              LAW OFFICES

                                     JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350



5/06/19    WAW            1.00   Prepared for May 7 hearing on claim objections (.4);                  550.00
                                 email correspondence with C. Steege and L. Raiford re
                                 same (.2); prepared revised proposed order re customer
                                 property claims (.3); arranged for filing of same (.1).

5/06/19    TDHX            .90   Revised proposed order per W. Williams.                               355.50

5/07/19    WAW            1.00   Attended hearing on Fourth Omnibus Claim objection                    550.00
                                 and various tax claim objections (.8); prepared for same
                                 (.2);

5/07/19    TDHX            .30   Revised and distributed corrected order per W. Williams.              118.50

5/09/19    LSR            1.00   Communication with California state attorney re tax claim             860.00
                                 objection.

5/16/19    WAW             .10   Email correspondence with C. Steege re IRS claim                       55.00
                                 objection.

6/03/19    WAW             .20   Email correspondence with C. Steege and L. Raiford re                 110.00
                                 Dept. of Labor claim objection.

6/05/19    WAW             .30   Email correspondence with L. Raiford and J.                           165.00
                                 VanDeventer re hearing on pending claim objections.

6/13/19    WAW             .40   Meeting with L. Raiford re Dept. of Labor claim objection             220.00
                                 (.2); email correspondence with C. Steege re same (.2).

6/24/19    WAW             .10   Email correspondence with P. Ramonas re contact                        55.00
                                 information for individuals listed on Dept. of Labor's proof
                                 of claim.

7/03/19    WAW             .40   Telephone call with Dept. of Labor's counsel re status of             220.00
                                 claim objection.

7/10/19    WAW             .60   Telephone call with M. Ishu re Dept. of Labor claim                   330.00
                                 objection (.4); email correspondence with C. Steege and
                                 L. Raiford re same (.2).

7/11/19    WAW            1.40   Prepared for (.3) and attended status hearing on Dept. of             770.00
                                 Labor and California claim objections (1.1).

7/16/19    WAW             .60   Prepared proposed scheduling order re Dept. of Labor                  330.00
                                 claim objection (.4); conferred with C. Steege re same
                                 (.2).

7/17/19    WAW            1.00   Conferred with M. Ishu re discovery and briefing                      550.00
                                 schedule (.6); conferred with C. Steege re same (.2);
                                 coordinated filing of same (.2).




                                                   Page 5
          Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                Desc
                                   Exhibits A-F     Page 11 of 37
                                              LAW OFFICES

                                     JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350



7/23/19    WAW            2.50   Telephone call with M. Ishu at Dept. of Labor re Trustee's          1,375.00
                                 status as ERISA plan administrator (.5); researched
                                 statutory and case law re same (1.2); prepared summary
                                 of discussion with M. Ishu and research for C. Steege
                                 (.6); conferred with L. Raiford re same (.2).

8/19/19    WAW             .20   Telephone call with M. Ishu re upcoming discovery                    110.00
                                 deadlines.

9/03/19    LSR             .50   Reviewed initial disclosures to Dept. of Labor.                      430.00

9/03/19    WAW            1.40   Prepared initial disclosures to Dept. of Labor (.8);                 770.00
                                 conferred with L. Raiford re same (.2); finalized and
                                 served same (.1); reviewed Dept. of Labor's initial
                                 disclosures (.3).

9/05/19    LSR             .50   Call with Dept. of Labor attorney.                                   430.00

9/05/19    WAW             .90   Telephone call with M. Ishu re discovery issues (.5);                495.00
                                 prepared for same (.2); conferred with L. Raiford re same
                                 (.2).

9/06/19    WAW             .30   Meeting with J. Bressel (ERISA counsel at Jenner) re                 165.00
                                 Department of Labor issues and approach.

9/17/19    LSR             .40   Prepared email to tax accountant re California tax issue.            344.00

9/18/19    LSR            2.00   Continued working on California tax issue.                          1,720.00

9/18/19    WAW             .20   Email correspondence with M. Ishu re extension of                    110.00
                                 upcoming discovery deadlines (.1); conferred with L.
                                 Raiford re same (.1).

9/19/19    WAW            1.00   Attended status hearing on California tax claim objection            550.00
                                 (.8); conferred with L. Raiford and C. Steege re same
                                 (.2).

9/24/19    WAW            1.00   Drafted letter to ERISA plan participants re Dept. of                550.00
                                 Labor proof of claim (.4); reviewed and analyzed debtors'
                                 schedules and various other docket filings re same (.3);
                                 meeting with L. Raiford re same (.2); email
                                 correspondence with P. Hermon re same (.1).

9/25/19    WAW             .60   Analyzed distribution waterfall to determine prudence of             330.00
                                 pursuing additional claim objections (.4); conferred with
                                 L. Raiford re same (.2).

9/27/19    LSR            2.00   Reviewed status of claim objections including whether               1,720.00
                                 additional objections are warranted.




                                                   Page 6
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                Desc
                                    Exhibits A-F     Page 12 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



 9/30/19    WAW            2.70   Reviewed secured, administrative, and priority claims to            1,485.00
                                  determine whether any additional objections are
                                  necessary (1.4); conducted waterfall analysis (.8);
                                  prepared summary of same for L. Raiford (.5).

10/01/19    WAW            1.60   Analyzed administrative and priority claims (1.1);                   880.00
                                  prepared summary of same for L. Raiford (.5).

10/07/19    LSR             .50   Email to trustee re issue with Dept. of Labor claim.                 430.00

10/10/19    WAW             .30   Email correspondence with M. Ishu re Dept. of Labor                  165.00
                                  discovery dates (.2); conferred with L. Raiford re same
                                  (.1).

10/14/19    LSR             .80   Reviewed letter to former employees re unpaid health                 688.00
                                  care costs.

10/14/19    WAW             .90   Drafted letters to Dept. of Labor claimants requesting               495.00
                                  confirmation of claim amounts (.5); conferred with L.
                                  Raiford re same (.2); arranged for service of same (.2).

10/15/19    WAW             .40   Email correspondence with M. Ishu re claimant letters                220.00
                                  and status of discovery (.2); conferred with L. Raiford re
                                  same (.2).

10/22/19    WAW             .20   Conferred with L. Raiford re Dept. of Labor discovery                110.00
                                  status.

10/23/19    WAW             .30   Conferred with L. Raiford and A. Swingle re discovery                165.00
                                  requests to Dept. of Labor.

10/23/19    ATS            1.60   Drafted requests for production re Dept. of Labor claim.             760.00

10/24/19    WAW             .50   Reviewed draft discovery requests to Dept. of Labor (.2);            275.00
                                  conferred with A. Swingle and L. Raiford re same (.2);
                                  served discovery requests on M. Ishu (.1).

11/04/19    WAW             .20   Email correspondence with M. Ishu re Dept. of Labor                  110.00
                                  discovery (.1); conferred with L. Raiford re same (.1).

11/08/19    WAW             .20   Email correspondence with L. Raiford re validity of                  110.00
                                  various administrative expense claims.

11/22/19    LSR             .60   Worked with B. Williams on claim analysis.                           516.00

11/22/19    WAW            4.20   Updated master claims chart to reflect current status of            2,310.00
                                  all claims (3.8); meeting with C. Steege and L. Raiford re
                                  same (.2); conferred with L. Raiford and J. VanDeventer
                                  re same (.2).




                                                    Page 7
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25               Desc
                                    Exhibits A-F     Page 13 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



12/09/19    CS             1.20   Prepared objection to Coffee Pond claim.                           1,380.00

12/09/19    LSR             .80   Communications with A. Lasko re tax issues.                         688.00

12/09/19    WAW             .80   Updated spreadsheet summarizing status of claims and                440.00
                                  claim objections (.6); conferred with L. Raiford and C.
                                  Steege re same (.2).

12/26/19    WAW             .20   Email correspondence with C. Steege and L. Raiford re               110.00
                                  California State Board of Equalization claim objection
                                  (.1); reviewed docket and claims register re same (.1).

12/30/19    WAW             .10   Email correspondence with L. Raiford re status of Dept.              55.00
                                  of Labor claim objection.

 1/02/20    LSR            1.20   Worked on resolution of California tax issue.                      1,080.00

 1/02/20    WAW             .60   Email correspondence with M. Ishu re case status and                378.00
                                  proposed resolution of Dept. of Labor claim (.4);
                                  conferred with L. Raiford re same (.2).

 1/03/20    WAW             .50   Revised draft email to M. Ishu re case status (.3);                 315.00
                                  conferred with L. Raiford re same (.2).

 1/06/20    WAW             .40   Telephone call with M. Ishu re status of Dept. of Labor             252.00
                                  claim objection (.2); conferred with L. Raiford re same
                                  (.2).

 1/14/20    WAW             .90   Attended hearing on Coffee Pond Productions claim                   567.00
                                  objection (.8); conferred with C. Steege re same (.1).

 1/23/20    WAW            1.00   Attended status hearing on California tax claim objection           630.00
                                  (.8); conferred with L. Raiford re same (.2).

 1/29/20    WAW             .40   Telephone call with M. Ishu re hearing on Dept. of Labor            252.00
                                  claim objection (.3); conferred with L. Raiford re same
                                  (.1).

 1/30/20    WAW            1.10   Attended hearing on Dept. of Labor claim objection (.9);            693.00
                                  conferred with L. Raiford re same (.2).

 2/11/20    LSR            1.00   Worked with California on resolving claim objection.                900.00

 2/17/20    WAW             .20   Telephone call to chambers re stipulation with California           126.00
                                  Dept. of Equalization (.1); conferred with L. Raiford re
                                  same (.1).

 2/17/20    TDHX            .20   ECF filed Stipulated Order.                                          80.00




                                                    Page 8
           Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25          Desc
                                  Exhibits A-F     Page 14 of 37
                                             LAW OFFICES

                                    JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



 8/05/20    WAW            .20   Email correspondence with C. Steege re objection to          126.00
                                 employee claims.

                       76.30     PROFESSIONAL SERVICES                                    $ 48,828.50



SUMMARY OF OBJECTION TO CLAIMS

NAME                                                       HOURS             RATE             TOTAL
CATHERINE L. STEEGE                                           1.20        1,150.00           1,380.00
LANDON S. RAIFORD                                             2.20          900.00           1,980.00
LANDON S. RAIFORD                                            18.00          860.00          15,480.00
WILLIAM A. WILLIAMS                                           5.30          630.00           3,339.00
WILLIAM A. WILLIAMS                                          44.70          550.00          24,585.00
ADAM T. SWINGLE                                               1.60          475.00             760.00
TOI D. HOOKER                                                  .20          400.00              80.00
TOI D. HOOKER                                                 3.10          395.00           1,224.50
TOTAL                                                        76.30                        $ 48,828.50



MATTER 10016 TOTAL                                                                        $ 48,828.50




                                                  Page 9
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25            Desc
                                    Exhibits A-F     Page 15 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




SALE OF ASSETS                                                                  MATTER NUMBER - 10024

 3/10/20    CS              .20   Email re auction sale to bidders.                                  245.00

 3/12/20    WAW            2.20   Prepared for and attended hearing on remnant asset               1,386.00
                                  sale motion (1.1); conducted auction for Debtors'
                                  remnant assets (.3); prepared purchase agreement
                                  incorporating Cranehill's winning bid (.4); prepared
                                  proposed order approving sale to Cranehill (.2);
                                  conferred with C. Steege and G. Mullen re same (.2).

 3/16/20    WAW             .20   Submitted proposed order approving sale to Cranehill.              126.00

 4/22/20    WAW             .20   Email correspondence with G. Mullen re order approving             126.00
                                  remnant asset sale.

                           2.80   PROFESSIONAL SERVICES                                           $ 1,883.00



SUMMARY OF SALE OF ASSETS

NAME                                                            HOURS          RATE                  TOTAL
CATHERINE L. STEEGE                                                .20      1,225.00                  245.00
WILLIAM A. WILLIAMS                                               2.60        630.00                1,638.00
TOTAL                                                             2.80                            $ 1,883.00



MATTER 10024 TOTAL                                                                                $ 1,883.00




                                                   Page 10
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25                Desc
                                    Exhibits A-F     Page 16 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




FEE PETITION                                                                         MATTER NUMBER - 10059

11/01/18    WAW             .60   Continued to prepare third interim fee application.                  279.00

11/05/18    WAW            1.10   Continuing to prepare third interim fee application (.6);            511.50
                                  multiple email correspondence with L. Raiford and P.
                                  Hermon re same (.3); meeting with T. Hooker re same
                                  (.2).

11/06/18    LSR            1.00   Edited bill for inclusion in fee application.                        850.00

11/07/18    LSR            1.00   Finalized review of bill for inclusion in fee application.           850.00

11/13/18    WAW             .10   Email correspondence with T. Hooker re exhibits to third              46.50
                                  interim fee application.

11/13/18    TDHX           5.30   Prepared fee application exhibits and supporting                    1,961.00
                                  documents from new invoices received.

11/14/18    WAW            2.20   Continuing to prepare third interim fee application (2.1);          1,023.00
                                  email correspondence with L. Raiford re same (.1).

11/14/18    TDHX            .50   Revised exhibit F to add new expenses.                               185.00

11/14/18    TDHX            .50   Reviewed Mackinac fee application and drafted question               185.00
                                  same.

11/16/18    TDHX            .50   Revised exhibits per edits from audit department.                    185.00

11/16/18    TDHX           4.50   Finalized and ECF filed Jenner and Mackinac fee                     1,665.00
                                  applications and supporting documents.

12/06/18    WAW             .10   Telephone call with L. Raiford re hearing on Jenner's                 46.50
                                  interim fee application.

12/11/18    LSR            1.00   Attended hearing on fee applications.                                850.00

12/09/19    TDHX           2.60   Prepared Mackinac fee application and supporting                    1,027.00
                                  documents for ECF filing.

12/09/19    TDHX            .40   ECF filed Mackinac fee application.                                  158.00

 1/09/20    WAW            1.20   Attended hearing on Mackinac Partner's final fee                     756.00
                                  application (.8); prepared for same (.2); email
                                  correspondence with L. Raiford and C. Steege re same
                                  (.2).

                       22.60      PROFESSIONAL SERVICES                                           $ 10,578.50




                                                   Page 11
        Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                               Exhibits A-F     Page 17 of 37
                                          LAW OFFICES

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350




SUMMARY OF FEE PETITION

NAME                                                  HOURS         RATE            TOTAL
LANDON S. RAIFORD                                        3.00      850.00          2,550.00
WILLIAM A. WILLIAMS                                      1.20      630.00            756.00
WILLIAM A. WILLIAMS                                      4.10      465.00          1,906.50
TOI D. HOOKER                                            3.00      395.00          1,185.00
TOI D. HOOKER                                           11.30      370.00          4,181.00
TOTAL                                                   22.60                   $ 10,578.50



MATTER 10059 TOTAL                                                              $ 10,578.50




                                          Page 12
            Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                                   Exhibits A-F     Page 18 of 37
                                              LAW OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




EXPENSES                                                                 MATTER NUMBER - 10067


 11/16/18    B&W Copy                                                                       .22
 11/19/18    Postage Expense (Service of Fee Application Notices)                        224.66
  1/07/19    Pacer Charges; PACER SERVICE CENTER; 01/07/2019; period 10/1/18-              4.60
             12/31/18.
  1/15/19    Postage Expense                                                                1.42
  1/22/19    Postage Expense                                                                2.00
  2/14/19    B&W Copy                                                                      42.24
  2/15/19    B&W Copy                                                                       6.16
  2/26/19    Postage Expense (Service of Claims Objections)                               218.35
  2/26/19    B&W Copy (Copying service copies of Claims Objections)                     1,499.96
  3/08/19    Postage Expense                                                                1.60
  3/08/19    B&W Copy                                                                       6.38
  3/11/19    Postage Expense                                                                1.75
  3/18/19    Postage Expense                                                                1.75
  4/02/19    B&W Copy                                                                      29.70
  4/08/19    Pacer Charges; PACER SERVICE CENTER; 04/08/2019 Charges 1/1/19-                7.10
             3/31/19
  5/02/19    B&W Copy                                                                       .55
  5/06/19    Color Copy                                                                    1.25
  5/06/19    B&W Copy                                                                       .11
  5/17/19    Postage Expense                                                                .50
  5/22/19    Color Copy                                                                    4.50
  5/22/19    B&W Copy                                                                     41.91
  5/28/19    Color Copy                                                                     .50
  6/19/19    Color Copy                                                                     .75
  7/08/19    Pacer Charges; PACER SERVICE CENTER; 07/08/2019; Pacer Charges                2.70
             04/01/2019 to 06/30/2019.
  7/31/19    Westlaw Research                                                            199.99
  8/08/19    Database Search; Elan Corp Pymt; Mellin 08/27/19 Stmt; TLO                   90.00
             TRANSUNION; Public records database search charges; 8/8/2019 (To
             locate former employee for Department of Labor Claim)
  9/11/19    US Messenger 08/21/2019                                                       8.50
 11/26/19    11/26/2019 UPS Delivery Service 1Z6134380195738662                            7.66
 12/06/19    Color Copy                                                                    9.25
 12/06/19    B&W Copy                                                                     40.26
 12/09/19    Postage Expense                                                               1.60
 12/23/19    Color Copy                                                                  126.75
 12/23/19    B&W Copy                                                                     87.12
 12/31/19    Pacer Charges; PACER SERVICE CENTER; 12/31/2019                                .20


                                               Page 13
            Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                                   Exhibits A-F     Page 19 of 37
                                              LAW OFFICES

                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




  1/02/20    B&W Copy                                                                         1.98
  1/07/20    Color Copy                                                                       9.50
  1/07/20    B&W Copy                                                                         1.87
  1/09/20    Postage Expense                                                                  3.60
  1/13/20    Postage Expense                                                                  1.00
  1/21/20    US Messenger & Logistics 12/20/2019                                              8.50
  2/18/20    Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 02/18/ 2020                        181.00
  4/06/20    Pacer Charges; PACER SERVICE CENTER; 04/06/2020                                  3.00
             TOTAL DISBURSEMENTS                                                        $ 2,882.44


MATTER 10067 TOTAL                                                                      $ 2,882.44




                                              Page 14
           Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25               Desc
                                    Exhibits A-F     Page 20 of 37
                                               LAW OFFICES

                                      JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                            CHICAGO, ILLINOIS 60654-3456
                                                   (312) 222-9350




PREFERENCE DEMANDS                                                                    MATTER NUMBER - 10105

12/10/18    LSR             .40   Reached out to defendants re payment due dates.                       340.00

 1/15/19    LSR            2.00   Status hearing on remaining adversary proceedings                   1,720.00
                                  (1.2); drafted notices of dismissal for same (.8).

                           2.40   PROFESSIONAL SERVICES                                              $ 2,060.00



SUMMARY OF PREFERENCE DEMANDS

NAME                                                           HOURS             RATE                   TOTAL
LANDON S. RAIFORD                                                2.00           860.00                 1,720.00
LANDON S. RAIFORD                                                 .40           850.00                   340.00
TOTAL                                                            2.40                                $ 2,060.00



MATTER 10105 TOTAL                                                                                 $ 2,060.00
                                                                      TOTAL INVOICE               $ 67,769.94


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                        HOURS                 RATE                TOTAL
CATHERINE L. STEEGE                                             .90            1,225.00              1,102.50
CATHERINE L. STEEGE                                            1.20            1,150.00              1,380.00
LANDON S. RAIFORD                                              2.20              900.00              1,980.00
LANDON S. RAIFORD                                             20.00              860.00             17,200.00
LANDON S. RAIFORD                                              4.20              850.00              3,570.00
WILLIAM A. WILLIAMS                                            9.10              630.00              5,733.00
WILLIAM A. WILLIAMS                                           44.70              550.00             24,585.00
ADAM T. SWINGLE                                                1.60              475.00                760.00
WILLIAM A. WILLIAMS                                            4.10              465.00              1,906.50
TOI D. HOOKER                                                   .20              400.00                 80.00
TOI D. HOOKER                                                  6.10              395.00              2,409.50
TOI D. HOOKER                                                 11.30              370.00              4,181.00
TOTAL                                                        105.60                               $ 64,887.50




                                                  Page 15
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                       Exhibits A-F Page 21 of 37




                 EXHIBIT D
 Case 14-08893     Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                          Exhibits A-F Page 22 of 37



                                  EXHIBIT D

                           DISBURSEMENT SUMMARY


Expenses                                                      Amount
Photocopy and Related Expenses                                     $1,910.96
Database Search                                                         90.00
Messenger                                                               17.00
Pacer Charges                                                           17.60
Postage                                                                458.23
UPS Delivery Service                                                     7.66
Westlaw Research                                                       199.99
Court Fees                                                             181.00
Total                                                                2,882.44
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                       Exhibits A-F Page 23 of 37




                 EXHIBIT E
  Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25     Desc
                         Exhibits A-F Page 24 of 37



                                  EXHIBIT E

EXPENSES                                                   MATTER NUMBER - 10067


 11/16/18 B&W Copy                                                          .22
 11/19/18 Postage Expense (Service of Fee Application Notices)           224.66
  1/07/19 Pacer Charges; PACER SERVICE CENTER;                             4.60
          01/07/2019; period 10/1/18-12/31/18.
  1/15/19 Postage Expense                                                  1.42
  1/22/19 Postage Expense                                                  2.00
  2/14/19 B&W Copy                                                        42.24
  2/15/19 B&W Copy                                                         6.16
  2/26/19 Postage Expense (Service of Claims Objections)                 218.35
  2/26/19 B&W Copy (Copying service copies of Claims                   1,499.96
          Objections)
  3/08/19 Postage Expense                                                  1.60
  3/08/19 B&W Copy                                                         6.38
  3/11/19 Postage Expense                                                  1.75
  3/18/19 Postage Expense                                                  1.75
  4/02/19 B&W Copy                                                        29.70
  4/08/19 Pacer Charges; PACER SERVICE CENTER;                             7.10
          04/08/2019 Charges 1/1/19-3/31/19
  5/02/19 B&W Copy                                                          .55
  5/06/19 Color Copy                                                       1.25
  5/06/19 B&W Copy                                                          .11
  5/17/19 Postage Expense                                                   .50
  5/22/19 Color Copy                                                       4.50
  5/22/19 B&W Copy                                                        41.91
  5/28/19 Color Copy                                                        .50
  6/19/19 Color Copy                                                        .75
  7/08/19 Pacer Charges; PACER SERVICE CENTER;                             2.70
          07/08/2019; Pacer Charges 04/01/2019 to 06/30/2019.
  7/31/19 Westlaw Research                                               199.99
  Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25    Desc
                         Exhibits A-F Page 25 of 37



  8/08/19 Database Search; Elan Corp Pymt; Mellin 08/27/19                90.00
          Stmt; TLO TRANSUNION; Public records database
          search charges; 8/8/2019 (To locate former employee
          for Department of Labor Claim)
  9/11/19 US Messenger 08/21/2019                                          8.50
 11/26/19 11/26/2019 UPS Delivery Service                                  7.66
          1Z6134380195738662
 12/06/19 Color Copy                                                       9.25
 12/06/19 B&W Copy                                                        40.26
 12/09/19 Postage Expense                                                  1.60
 12/23/19 Color Copy                                                    126.75
 12/23/19 B&W Copy                                                        87.12
 12/31/19 Pacer Charges; PACER SERVICE CENTER;                              .20
          12/31/2019
  1/02/20 B&W Copy                                                         1.98
  1/07/20 Color Copy                                                       9.50
  1/07/20 B&W Copy                                                         1.87
  1/09/20 Postage Expense                                                  3.60
  1/13/20 Postage Expense                                                  1.00
  1/21/20 US Messenger & Logistics 12/20/2019                              8.50
  2/18/20 Court Fees, ELAN CORPORATE PAYMENT                            181.00
          SYSTEMS, 02/18/2020
  4/06/20 Pacer Charges; PACER SERVICE CENTER;                             3.00
          04/06/2020
           TOTAL DISBURSEMENTS                                         2,882.44


MATTER 10067 TOTAL                                                     $ 2,882.44




                                       2
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                       Exhibits A-F Page 26 of 37




                 EXHIBIT F
                                   Case 14-08893          Doc 600-1 FiledJenner
                                                                           03/11/21
                                                                                & Block Entered 03/11/21 18:29:25                      Desc
                                                                 Exhibits A-F Page 27 of 37
                                                                Transaction Detail by Account
                         (Transaction Data, 11/19/18 to 11/19/18 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Mail')


Date/Time         User                                Details                                                   Duration                   Qty     Currency      Charge

Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES)
Disbursement: Mail
11/19/2018 00:00   Patterson, Marc                                                                                0:00:00                  478 USD               224.66

                                                                                             Subtotal             0:00:00                  478 USD                224.66



                                                                  Total Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES) USD                           224.66



                                                                                                                                Grand Totals: USD                 224.66




Created 4/1/2020 at 8:37:12AM                                                                                                                                 Page 1 of 1
                                   Case 14-08893          Doc 600-1 FiledJenner
                                                                           03/11/21
                                                                                & Block Entered 03/11/21 18:29:25                       Desc
                                                                 Exhibits A-F Page 28 of 37
                                                                Transaction Detail by Account
                 (Transaction Data, 2/14/19 to 2/14/19 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Printing: Black & White')


Date/Time         User                                Details                                                    Duration                   Qty    Currency           Charge

Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES)
Disbursement: Printing: Black & White
02/14/2019 09:10   Huff, Larwentha            Microsoft Word -                                                    0:00:00                   164 USD                     18.04
                                              CHICAGO-#2739013-v1-Completed_Merge_D
                                              ocument_for_Printing
02/14/2019 16:08   Huff, Larwentha            Microsoft Word -                                                    0:00:00                   164 USD                     18.04
                                              CHICAGO-#2739150-v1-Merged_Letter_from_
                                              List_A_for_Printing
02/14/2019 16:10   Huff, Larwentha            Microsoft Word -                                                    0:00:00                    56 USD                      6.16
                                              CHICAGO-#2739158-v1-Merge_from_List_B_f
                                              or_Printing (002)

                                                                                              Subtotal            0:00:00                   384 USD                     42.24



                                                                  Total Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES) USD                                 42.24



                                                                                                                                 Grand Totals: USD                      42.24




Created 4/1/2020 at 8:38:24AM                                                                                                                                      Page 1 of 1
                                   Case 14-08893          Doc 600-1 FiledJenner
                                                                           03/11/21
                                                                                & Block Entered 03/11/21 18:29:25                       Desc
                                                                 Exhibits A-F Page 29 of 37
                                                                Transaction Detail by Account
                 (Transaction Data, 2/26/19 to 2/26/19 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Printing: Black & White')


Date/Time         User                                Details                                                    Duration                   Qty    Currency           Charge

Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES)
Disbursement: Printing: Black & White
02/26/2019 10:31   Huff, Larwentha            Microsoft Word -                                                    0:00:00                    56 USD                      6.16
                                              CHICAGO-#2739158-v1-Merge_from_List_B_f
                                              or_Printing
02/26/2019 10:32   Huff, Larwentha            Microsoft Word -                                                    0:00:00                   164 USD                     18.04
                                              CHICAGO-#2739150-v1-Merged_Letter_from_
                                              List_A_for_Printing
02/26/2019 11:32   Sanchez, Irma              Docket No. 513 -SL removed.pdf                                      0:00:00                   580   USD                  63.80
02/26/2019 11:37   Sanchez, Irma              Docket No. 513 -SL removed.pdf                                      0:00:00                 2,958   USD                 325.38
02/26/2019 11:43   Sanchez, Irma              Docket No. 513 -SL removed (003).pdf                                0:00:00                   580   USD                  63.80
02/26/2019 11:51   Sanchez, Irma              Docket No. 513 -SL removed (003).pdf                                0:00:00                 2,958   USD                 325.38
02/26/2019 12:14   Sanchez, Irma              Docket No. 513 -SL removed (003).pdf                                0:00:00                 2,900   USD                 319.00
02/26/2019 12:26   Sanchez, Irma              Docket No. 513 -SL removed (005).pdf                                0:00:00                 2,900   USD                 319.00
02/26/2019 14:46   Hill, Andrew               Dkt 514.pdf                                                         0:00:00                    32   USD                   3.52
02/26/2019 14:47   Hill, Andrew               Dkt 515.pdf                                                         0:00:00                    29   USD                   3.19
02/26/2019 14:47   Hill, Andrew               Dkt 516.pdf                                                         0:00:00                    17   USD                   1.87
02/26/2019 14:47   Hill, Andrew               Dkt 517.pdf                                                         0:00:00                    22   USD                   2.42
02/26/2019 14:47   Hill, Andrew               Dkt 518.pdf                                                         0:00:00                    21   USD                   2.31
02/26/2019 14:47   Hill, Andrew               Dkt 519.pdf                                                         0:00:00                    18   USD                   1.98
02/26/2019 14:48   Hill, Andrew               Dkt 520.pdf                                                         0:00:00                    16   USD                   1.76
02/26/2019 14:48   Hill, Andrew               Dkt 521.pdf                                                         0:00:00                    18   USD                   1.98
02/26/2019 14:48   Hill, Andrew               Dkt 522.pdf                                                         0:00:00                    26   USD                   2.86
02/26/2019 14:48   Hill, Andrew               Dkt 523.pdf                                                         0:00:00                    20   USD                   2.20
02/26/2019 14:48   Hill, Andrew               Dkt 524.pdf                                                         0:00:00                    16   USD                   1.76
02/26/2019 14:48   Hill, Andrew               Dkt 525.pdf                                                         0:00:00                    20   USD                   2.20
02/26/2019 14:48   Hill, Andrew               Dkt 526.pdf                                                         0:00:00                    15   USD                   1.65
02/26/2019 14:56   Hill, Andrew               Dkt 514.pdf                                                         0:00:00                    32   USD                   3.52
02/26/2019 14:57   Hill, Andrew               Dkt 515.pdf                                                         0:00:00                    29   USD                   3.19
02/26/2019 14:57   Hill, Andrew               Dkt 516.pdf                                                         0:00:00                    17   USD                   1.87
02/26/2019 14:57   Hill, Andrew               Dkt 517.pdf                                                         0:00:00                    22   USD                   2.42
02/26/2019 14:57   Hill, Andrew               Dkt 518.pdf                                                         0:00:00                    21   USD                   2.31
02/26/2019 14:57   Hill, Andrew               Dkt 519.pdf                                                         0:00:00                    18   USD                   1.98
02/26/2019 14:57   Hill, Andrew               Dkt 520.pdf                                                         0:00:00                    16   USD                   1.76
02/26/2019 14:57   Hill, Andrew               Dkt 521.pdf                                                         0:00:00                    18   USD                   1.98
02/26/2019 14:57   Hill, Andrew               Dkt 522.pdf                                                         0:00:00                    26   USD                   2.86
02/26/2019 14:57   Hill, Andrew               Dkt 523.pdf                                                         0:00:00                    20   USD                   2.20
02/26/2019 14:57   Hill, Andrew               Dkt 524.pdf                                                         0:00:00                    16   USD                   1.76

Created 4/1/2020 at 8:39:41AM                                                                                                                                      Page 1 of 2
                                     Case 14-08893          Doc 600-1 FiledJenner
                                                                             03/11/21
                                                                                  & Block Entered 03/11/21 18:29:25                       Desc
                                                                   Exhibits A-F Page 30 of 37
                                                                  Transaction Detail by Account
                   (Transaction Data, 2/26/19 to 2/26/19 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Printing: Black & White')


Date/Time           User                                Details                                                    Duration                   Qty    Currency           Charge

02/26/2019 14:57    Hill, Andrew                        Dkt 525.pdf                                                 0:00:00                    20 USD                      2.20
02/26/2019 14:57    Hill, Andrew                        Dkt 526.pdf                                                 0:00:00                    15 USD                      1.65

                                                                                                Subtotal            0:00:00                13,636 USD                  1,499.96



                                                                      Total Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES) USD                            1,499.96



                                                                                                                                   Grand Totals: USD                   1,499.96




Created 4/1/2020 at 8:39:41AM                                                                                                                                        Page 2 of 2
                                   Case 14-08893          Doc 600-1 FiledJenner
                                                                           03/11/21
                                                                                & Block Entered 03/11/21 18:29:25                      Desc
                                                                 Exhibits A-F Page 31 of 37
                                                               Transaction Detail by Account
                          (Transaction Data, 2/26/19 to 2/26/19 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Mail')


Date/Time         User                               Details                                                    Duration                   Qty     Currency      Charge

Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES)
Disbursement: Mail
02/26/2019 00:00   Williams, William                                                                              0:00:00                  126 USD               218.35

                                                                                             Subtotal             0:00:00                  126 USD                218.35



                                                                  Total Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES) USD                           218.35



                                                                                                                                 Grand Totals: USD                218.35




Created 4/1/2020 at 8:40:42AM                                                                                                                                 Page 1 of 1
                                    Case 14-08893          Doc 600-1 FiledJenner
                                                                            03/11/21
                                                                                 & Block Entered 03/11/21 18:29:25                       Desc
                                                                  Exhibits A-F Page 32 of 37
                                                                 Transaction Detail by Account
                   (Transaction Data, 4/2/19 to 4/2/19 (Transaction Date), Matter Number equals '54096-10067' and Disbursement equals 'Printing: Black & White')


Date/Time         User                                 Details                                                    Duration                   Qty     Currency         Charge

Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES)
Disbursement: Printing: Black & White
04/02/2019 08:58   Williams, William          Dkt 517.pdf                                                          0:00:00                    22   USD                   2.42
04/02/2019 08:58   Williams, William          Dkt 521.pdf                                                          0:00:00                    18   USD                   1.98
04/02/2019 08:58   Williams, William          Dkt 520.pdf                                                          0:00:00                    16   USD                   1.76
04/02/2019 08:58   Williams, William          Dkt 523.pdf                                                          0:00:00                    20   USD                   2.20
04/02/2019 08:58   Williams, William          Dkt 526.pdf                                                          0:00:00                    15   USD                   1.65
04/02/2019 08:59   Williams, William          Dkt 525.pdf                                                          0:00:00                    20   USD                   2.20
04/02/2019 08:59   Williams, William          Dkt 524.pdf                                                          0:00:00                    16   USD                   1.76
04/02/2019 08:59   Williams, William          Dkt 522.pdf                                                          0:00:00                    26   USD                   2.86
04/02/2019 08:59   Williams, William          Dkt 515.pdf                                                          0:00:00                    29   USD                   3.19
04/02/2019 08:59   Williams, William          Dkt 519.pdf                                                          0:00:00                    18   USD                   1.98
04/02/2019 09:00   Williams, William          Dkt 514.pdf                                                          0:00:00                    32   USD                   3.52
04/02/2019 09:00   Williams, William          Dkt 516.pdf                                                          0:00:00                    17   USD                   1.87
04/02/2019 09:00   Williams, William          Dkt 518.pdf                                                          0:00:00                    21   USD                   2.31

                                                                                               Subtotal            0:00:00                   270 USD                    29.70



                                                                   Total Matter: 54096-10067 (CALUMET PHOTOGRAPHIC, INC. / EXPENSES) USD                                29.70



                                                                                                                                  Grand Totals: USD                     29.70




Created 4/1/2020 at 8:48:20AM                                                                                                                                      Page 1 of 1
                                 Account Group:     Firmwide Main Accounts
                                     Date Range:    June 26, 2019 - July 28, 2019
                                  Report Format:    Summary-Account by Client by User by Day with City
                                       Products:    Westlaw, Westlaw Retired, Westlaw UK
                                Content Families:   All Content Families
                                                                                                                                                                                       Case 14-08893




 Client 54096-10067
 User Name WILLIAMS,WILLIAM A (16895361)
  Day 07/23/2019
Totals for Included                                                         28                           1,695.00 USD   183.47 USD   16.51 USD   199.99 USD
Totals for Day 07/23/2019                                                   28                           1,695.00 USD   183.47 USD   16.51 USD   199.99 USD
Totals for User Name WILLIAMS,WILLIAM A
(16895361)                                                                  28                           1,695.00 USD   183.47 USD   16.51 USD   199.99 USD
Totals for Client 54096-10067                                               28                           1,695.00 USD   183.47 USD   16.51 USD   199.99 USD
                                                                                                                                                                     Exhibits A-F Page 33 of 37
                                                                                                                                                              Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25
                                                                                                                                                                                       Desc
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                       Exhibits A-F Page 34 of 37
                                   Case 14-08893           Doc 600-1 FiledJenner
                                                                            03/11/21
                                                                                 & Block Entered 03/11/21 18:29:25                       Desc
                                                                  Exhibits A-F Page 35 of 37
                                                                Transaction Detail by Account
                     (Transaction Data, 12/6/19 to 12/31/19 (Transaction Date), Client Code equals '54096' and Disbursement equals 'Printing: Black & White')


Date/Time         User                                Details                                                     Duration                   Qty     Currency      Charge

Matter: 54096-10024 (CALUMET PHOTOGRAPHIC, INC. / SALE OF ASSETS)
Disbursement: Printing: Black & White
12/06/2019 16:24   Mason, Thomas              19 12 06 - Print.pdf                                                 0:00:00                   366 USD                 40.26
12/23/2019 14:28   Mason, Thomas              + 2019 12 20 - Authorities.pdf                                       0:00:00                   792 USD                 87.12

                                                                                               Subtotal            0:00:00                 1,158 USD                127.38



                                                            Total Matter: 54096-10024 (CALUMET PHOTOGRAPHIC, INC. / SALE OF ASSETS) USD                             127.38



                                                                                                                                  Grand Totals: USD                 127.38




Created 3/20/2020 at 1:09:27PM                                                                                                                                  Page 1 of 1
                                   Case 14-08893           Doc 600-1 FiledJenner
                                                                            03/11/21
                                                                                 & Block Entered 03/11/21 18:29:25                       Desc
                                                                  Exhibits A-F Page 36 of 37
                                                                Transaction Detail by Account
                         (Transaction Data, 12/23/19 to 12/23/19 (Transaction Date), Client Code equals '54096' and Disbursement equals 'Printing: Color')


Date/Time         User                                Details                                                     Duration                    Qty    Currency      Charge

Matter: 54096-10024 (CALUMET PHOTOGRAPHIC, INC. / SALE OF ASSETS)
Disbursement: Printing: Color
12/23/2019 14:28   Mason, Thomas              + 2019 12 20 - Authorities.pdf                                        0:00:00                  507 USD               126.75

                                                                                               Subtotal             0:00:00                   507 USD               126.75



                                                            Total Matter: 54096-10024 (CALUMET PHOTOGRAPHIC, INC. / SALE OF ASSETS) USD                             126.75



                                                                                                                                   Grand Totals: USD                126.75




Created 3/20/2020 at 1:15:17PM                                                                                                                                  Page 1 of 1
Case 14-08893   Doc 600-1 Filed 03/11/21 Entered 03/11/21 18:29:25   Desc
                       Exhibits A-F Page 37 of 37
